10-1973-cv
    Deshpande v. Medisys Health Network, Inc.


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                                SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE
OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY
CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
    on the 23rd day of May, two thousand eleven.

    PRESENT:
                JOSEPH M. McLAUGHLIN,
                ROSEMARY S. POOLER,
                BARRINGTON D. PARKER,
                      Circuit Judges.
    __________________________________________

    Satish Deshpande,

                      Plaintiff-Appellant,

                               v.                                           10-1973-cv

    Medisys Health Network, Inc., et al.,

                Defendants-Appellees.
    __________________________________________

    FOR APPELLANT:                      Satish Deshpande, pro se, Scarsdale, NY.

    FOR APPELLEES:                      Celena R. Mayo, Esq., Wilson Elser Moskowitz Edelman &
                                        Dicker LLP, New York, NY.

             Appeal from a judgment of the United States District Court for the Eastern District of

    New York (Matsumoto, J.).
       UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court be AFFIRMED.

       Appellant Satish Deshpande, proceeding pro se, appeals the district court’s decision

granting Appellees’ motion for summary judgment and dismissing Appellant’s complaint

brought pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., (“Title

VII”), New York Human Rights Law, N.Y. Exec. Law § 290 et seq., and New York City Human

Rights Law, New York City Administrative Code § 8-107 et seq. We assume the parties’

familiarity with the underlying facts and the procedural history of the case.

       We review orders granting summary judgment de novo and focus on whether the district

court properly concluded that there was no genuine issue as to any material fact and the moving

party was entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson, L.L.P.,

321 F.3d 292, 300 (2d Cir. 2003).

       Having conducted an independent review of the record in light of these principles, we

affirm the district court’s order for substantially the same reasons stated by the district court in

its thorough and well-reasoned decision.

        We have considered Appellant’s other arguments on appeal and have found them to be

without merit. Accordingly, the order of the district court is hereby AFFIRMED.

                                               FOR THE COURT:
                                               Catherine O’Hagan Wolfe, Clerk




                                                  2